On Petitions for Rehearing.
Kerr, Page, Cooper & Hayward, of New York City (Livingston Gif-ford, of New York City, Alfred M. Allen, of Cincinnati, Ohio, and Thomas B. Kerr, of New York City, of counsel), for appellant.
John C. Pennie, of New York City (Marcus B. May, of Boston, Mass., of counsel), for appellee.
Sullivan & Cromwell, of New York City (Charles E. Hughes and Royall Victor, both of New York City, of counsel), for American Oil Co.
PIOUGH, Circuit Judge.
[9] The principal producer of cotton seed oil has joined in this application as amicus curiae, and by figures of oil production, as well as of food products derived therefrom, has greatly magnified the importance of Burchenal’s patent.
It seems to be now assumed that hydrogenized oil, as a substitute for lard, is so superior to an amalgam, combination or mixture, of oil and animal fat, or oil and stearin artificially produced, that the patent in suit is almost basic, instead of disclosing a mere variant among products of equal utility.
If this importance in result be real, it is a reason for giving to the claims in suit a broad range of equivalents, and suggests reflections- not contained in our former opinion, but leading to an identical result.
Defendant’s petition restates with painstaking ability an argument perfectly good, if the premise be admitted. That premise is that Burchenal invented nothing but an artificial lard, or lard substitute, *31so near to existing articles of commerce that the only field open to him was limited to a particular mode of making, or by specifically stated chemical tests.
The chemical tests or limits indicated in Burchenal’s disclosure are put with an “about”; they are not carried into the claims sued on, as they are into some not in suit; nor do all the usable and marketable specimens of defendant’s factory show uniform tests. We adhere to the remarks concerning “iodine values, titer, and melting points” heretofore made, but do not and did not ground judgment thereon.
Our decision is and has been based on a firm conviction that what is practically lard, consisting solely of one vegetable oil in a state of arrested hydrogenation, is a new thing in the sense of the patent law, almost as new as a synthetic egg, evolved from vegetable albumen by chemical treatment.
The results of such evolutionary treatment are by their genesis so novel that analysis of constituents is immaterial. Patentable novelty is not in their parts, as revealed by quantitative or qualitative analysis, but in a practical functional identity between animal products and a vegetable product as chemically changed.
Our view of the nature of this invention permitted us to assume (not find) a possibly quite superior method as used by defendants; but, when the product was seen to be something that was (in effect) lard resulting from an arrested hydrogenation of cotton seed oil, there was infringement.
On this record, it may almost be said that defendants’ machines will cease to produce infringements only when they yield what a plain man would not call lard.
Application denied.
ROGERS, Circuit Judge, concurs.
WARD, Circuit Judge, not voting.